Citation Nr: 1200382	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a dental condition, claimed as jaw malalignment.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.  

The procedural history of this matter is comprehensively reported in the INTRODUCTION section of an April 2010 decision and remand issued by the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board).  

In pertinent part, in March 2009, the Board denied service connection for either compensation or treatment purposes for a dental condition.  The Board parenthetically notes that the issue was framed at that time as entitlement to service connection for "a dental condition, claimed as jaw malalignment."  The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2009 Order, the Court vacated the March 2009 Board decision and remanded the matter to the Board for development consistent with the parties' November 2009 Joint Motion for Remand (Joint Motion).

The Board thereafter remanded the claim in April 2010 so that additional development of the evidence could be accomplished.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

This matter was last remanded in April 2010 for additional development of the record.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998). 

Initially, the Board takes note that the factual background of this matter has been more than adequately set out and explained as part of its March 2009 decision and April 2010 remand.

In the November 2009 Joint Motion, the parties noted that "[w]hile the regulations are clear that periodontal disease and its residuals cannot be service connected, it is unclear from the record whether Appellant suffered from an unrelated degenerative disease of the jaw that was worsened when he had additional teeth removed in service."  See page four of Joint Motion.  While it was added that medical opinions of record indicated that the Veteran's jaw disability was related to living without teeth for many years, and while the Board evaluated these opinions in terms of whether the Veteran suffered from trauma to his teeth, it did not evaluate whether the Veteran had an unrelated degenerative disease process that began in service as a result of not having teeth.  Id.  This medical question, noted the Joint Motion, was particularly relevant in light of the missing service treatment records and the conflicting medical opinions in the Veteran's service treatment records regarding whether the Veteran suffered from malocclusion of the jaw in service.  See page four of Joint Motion. 

Pursuant to the Board's April 2010 remand, the following development was requested: 

2.  Schedule the Veteran for a VA examination to determine whether his jaw disorder was incurred in service.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.  Following a review of the Veteran's claims file, completion of the examination, and receipt of all test results, the examiner is asked to render an opinion as to whether it is at least as likely as not (meaning 50 percent or greater probability) that the Veteran suffers from degenerative disease of the jaw that was caused or worsened by teeth which were removed while on active duty.  The examination report must include discussion of the rationale for all opinions and conclusions expressed. 

Review of the post-April 2010 evidentiary record shows that a June 2010 VA medical report/opinion has been associated with the Veteran's claims file.  The report/opinion is shown to have been completed by a VA dentist.  The Veteran was examined, and his claims folder reviewed by the examiner.  The examiner noted as part of the report that the question posed was "whether the Veteran suffers from degenerative disease of the jaw caused or worsened by teeth which were removed while on active duty."  The examining VA dentist also noted the following:

A malocclusion exists after teeth were extracted.  This examiner is unable to find any report of trauma or reason to suspect that these teeth were extracted for reasons other than tooth decay or gum disease as part of the requirement for fitness of duty.  The amount of alveolar bone loss or degeneration is consistent with what might be expected in a patient who had teeth extracted that long ago.  There does not seem to be a non-routine reason for extraction such as trauma or fracture.  There is no reason for this examiner to suspect that dental problems today were caused by or exacerbated by military service.  

Here, the VA examiner in June 2010 clearly did not answer the posed question; namely, "whether it is at least as likely as not (meaning 50 percent or greater probability) that the Veteran suffers from degenerative disease of the jaw that was caused or worsened by teeth which were removed while on active duty."  Stegall.  Therefore, an addendum opinion should be sought by the VA dentist who examined the Veteran in June 2010, OR, if this dentist is not available, the Veteran should be afforded a new examination. 

The Joint Motion also observed that the Board, in March 2009, had concluded that the Veteran's "alleged in-service jaw malocclusion was resolved by dentures he was given."  See page five of Joint Motion.  It was added that the "Board had no medical support for this statement."  Id.  As this matter is being remanded anyway, this medical question should also be addressed.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should make every attempt necessary to forward the claim folder to the VA dentist who conducted the June 2010 VA "DENTAL AND ORAL EXAM."  After reviewing the claim folder, to include the June 2010 examination report findings, as well as any additional evidence associated with the record pursuant to any prior remands, the VA dentist who conducted the June 2010 examination should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran suffers from a degenerative disease of the jaw that was caused by or worsened by the removal of teeth while on active duty.  

The dentist who examined the Veteran in June 2010 should also opine as to whether it is at least as likely as not that the Veteran had an in-service jaw malocclusion which was resolved by dentures provided him during active duty.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  In the event that the VA dentist who conducted the June 2010 VA examination is unavailable, the AMC/RO should schedule the Veteran for a VA examination to determine whether his jaw disorder was incurred in service.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.  Following a review of the Veteran's claims file, completion of the examination, and receipt of all test results, the examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran suffers from degenerative disease of the jaw that was caused or worsened by teeth which were removed while on active duty.  

The examiner should also supply an opinion as to whether it is at least as likely as not that the Veteran had an in-service jaw malocclusion which was resolved by dentures provided him during active duty.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The AMC/RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  Stegall.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action. 

5.  Thereafter, the AMC/RO, following its conducting any additional development of the evidence seen as appropriate, should readjudicate this issue in light of all the evidence on file.  If the benefit sought on appeal remains adverse to the Veteran, he and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. No action is required on his part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 

_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



